Title: From James Madison to Thomas FitzSimons, 6 September 1802
From: Madison, James
To: FitzSimons, Thomas


Sir
Virginia September 6th. 1802.
I duly received and laid before the President your [sic] of the 6th. . His sentiments on the subject of it, are explained in an answer to two letters from a Committee of Merchants at Boston, of which as it will serve as an answer to yours, I enclose a copy: and am very respectfully &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).




   
   Left blank in letterbook. FitzSimons’s letter has not been found.



   
   JM to Stephen Higginson and others, 6 Sept. 1802.


